NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2009-3302
KU RT CHADWELL,
Petitioner,
v.
MER|T SYSTEMS PROTECT|ON BOARD,
Respondent,
and
OFF|CE OF PERSONNEL MANAGEMENT,
- |ntervenor.
Petition for review of the Merit Systems Protection Board
_ in DA300AO80567-|-1.
0 R D E R
Upon consideration of Kurt Chadwe||’s unopposed motion for a 60-day extension
of time, until March 29, 2010, to file his brief,
|T lS ORDERED THAT:
The motion is granted
, FOR THE COURT
FEB 25 mm lsi Jan Horbaly
cc.
s19
iDate - _ Jan HorbaB/z xi 
_ C|erk
Pau| B. Eag|in, Esq.
FlLE
3t_ePha“ie C°“'eV» 534 u.s.c0uRr or ?APPrsALs ron
Mlchae| N. O'Conne|l, Esq. THE FEDERAL C!Rf=lllT
FEB 2 5 2010
1mHona»u.v
f ocean